The conviction is for unlawfully carrying a pistol; the penalty assessed is a fine of $125.00.
No such notice of appeal appears in the record as will confer *Page 304 
jurisdiction on this court. There is a notation which seems to have been made by the court on his docket that the defendant gave notice of appeal but this is not sufficient. The notice of appeal must be entered upon the minutes of the court. See Art. 827, C. C. P.; Branch's Ann. Tex. P. C., sec. 588; Neloms v. State, 146 S.W.2d 389, and cases cited.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.